Exhibit 10.1










$25,000.00

Salt Lake City, Utah

 

January 18, 2010







PROMISSORY NOTE




FOR VALUE RECEIVED, the undersigned Bioethics, Ltd. promises to pay to the order
of Banyan Investment Company (“Payee”), at 539 East Blackhawk Lane, Alpine, Utah
84004, the principal amount of Twenty Five Thousand Dollars ($25,000.00),
together with interest thereon at the rate of six percent (6%) per annum,
payable upon demand.  This Note may be prepaid at any time without penalty.




If this Note is collected by an attorney after default in the payment of
principal or interest, either with or without suit, the undersigned agrees to
pay all costs and expenses of collection including a reasonable attorney’s fee.




The undersigned hereby waives presentment for payment, demand and notice of
dishonor and nonpayment of this Note, and consents to any and all extensions of
time, renewals, waivers or modifications that may be granted by the holder
hereof with respect to the payment or other provisions of this Note.




IN WITNESS WHEREOF, the undersigned has executed this Promissory Note effective
as of the 18th day of January, 2010.







Bioethics, Ltd.







By  /s/ Jed Beck     

Jed Beck

President






